Citation Nr: 9912583	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-08 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which denied a claim of entitlement to 
a disability evaluation in excess of 50 percent for the 
service-connected PTSD.

The Board notes that the veteran requested, and was 
accordingly scheduled for, a travel board hearing but that he 
failed to appear for the hearing and did not request, in 
writing and in a timely fashion, the re-scheduling of the 
hearing, which was supposed to have taken place on December 
11, 1998.  The veteran's inaction in this regard is construed 
as his implied renunciation of his right to have a hearing 
before a member of the Board and the claim is now ready for 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the present appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran's current serious social and industrial 
impairment is the result of nonservice-connected 
disabilities.

3.  The service-connected PTSD currently is productive of 
daily flashbacks of war-related experiences but it does not 
severely impair the veteran's social and industrial 
capabilities, nor does it result in the veteran's virtual 
isolation in the community and/or an inability to obtain or 
retain employment.


CONCLUSION OF LAW

The schedular criteria for ratings exceeding 50 percent for 
the service-connected PTSD have not been met and the 
preponderance of the evidence is against such higher ratings.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.130, 4.132, 
Part 4, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.125, 4.126, 4.130, Part 4, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of this 
claim has been satisfied.  Id.

The applicable laws and regulations:

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

At the outset, the Board notes that VA regulations pertaining 
to the evaluation of service-connected mental disorders were 
revised in November 1996, while the present appeal was still 
pending.  The veteran is entitled to have the claim for an 
increased rating evaluated under both sets of regulations 
(i.e., both the set containing the rating criteria that was 
in effect prior to the November 1996 revision (codified at 38 
C.F.R. § 4.132, Part 4, Diagnostic Code 9411 (1996), 
hereinafter referred to as "the old regulations") and the 
set that contains the rating criteria that came in effect 
following that revision (codified at 38 C.F.R. § 4.130, Part 
4, Diagnostic Codes 9201 through 9440 (1998), hereinafter 
referred to as "the new regulations") and to have the claim 
decided under the most favorable version of the applicable 
regulations.  See, in this regard, Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  In the present case, the 
record shows that the RO has reviewed this claim under both 
sets of the applicable regulations.  The Board has acted 
likewise, as shown in the discussion that follows.

Under the old regulations, the current 50 percent rating is 
warranted when the individual's ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and when, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 
(1996).

Under the new regulations, the current 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Codes 
9201 through 9440 (1998).

Under the old regulations, a 70 percent rating is warranted 
when the individual's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and when the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the individual's ability to obtain or retain employment.  
38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 (1996).

Under the new regulations, a 70 percent rating is warranted 
when the service-connected mental disorder is productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Codes 9201 through 9440 (1998).

Under the old regulations, a 100 percent (total) rating is 
warranted when the  attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when the individual has totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and when 
the individual is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 
(1996).

Under the new regulations, a 100 percent (total) rating is 
warranted when the service-connected mental disorder is 
productive of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Codes 9201 through 9440 
(1998).

Additionally, according to the old regulations, the severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are the time lost from gainful work and the 
decrease in work efficiency.  The rating board must not 
underevaluate the emotionally sick veteran with a good work 
record, nor must it overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials. 38 C.F.R. § 4.130 (1996).

Also, according to the new regulations, the evaluation of a 
mental disorder should include consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission and the rating 
assigned should be based on all the evidence that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Also, while the extent of social 
impairment is to be considered, it should not be the only 
basis for a higher rating.  38 C.F.R. §§ 4.125(a), 4.126(a), 
(b) (1998).



The evidence of record:

At the outset, it must be noted that, in evaluating the 
merits of the present claim for an increased rating and, 
pursuant to the above holding by the United States Court of 
Appeals for Veterans Claims (hereinafter referred to as "the 
Court") in Francisco, the Board has reviewed all the 
evidence of record but has placed more emphasis on the 
competent evidence that was most recently produced, which 
basically consists of records reflecting VA outpatient 
treatment between 1992 and 1996, a December 1994 VA field 
examination report and the reports of VA PTSD medical 
examinations that were conducted, and dated, in July 1993, 
August 1996 and August 1997, as this is the evidence that 
provides an accurate description of the current severity of 
the service-connected PTSD.

The record shows that the veteran suffered a left 
intracerebral hemorrhage (also referred to in the record as a 
left ischemic infarct) secondary to long-standing intravenous 
drug abuse and hypertension in November 1983, as a result of 
which the veteran developed right-side hemiparesis, which the 
Court has defined as muscular weakness or partial paralysis 
restricted to one side of the body; see, Harvey v. Brown, 6 
Vet. App. 390, 394 (1994); also referred to in the record as 
right hemiplegia.  He also developed aphasia, which the Court 
has defined as the loss or impairment of the power to use or 
comprehend words; see, Marlow v. Brown, 5 Vet. App. 146, 150 
(1993).

Due to the serious physical impairments arising from the 
intracerebral hemorrhage of November 1983, the veteran was 
granted nonservice-connected pension benefits in a July 1984 
rating decision.  He thereafter suffered additional physical 
complications, including another left ischemic infarct, in 
May 1992, which caused dense right hemiplegia and mixed 
aphasia, and was then granted special monthly pension on 
account of his need for aid and attendance, in a January 1994 
rating decision.

In addition to the above, the record shows that the veteran 
sought, and was granted, service connection for PTSD in June 
1991.  The benefit was granted in a November 1991 rating 
decision, after resolving reasonable doubt in the veteran's 
favor, and a 50 percent rating was assigned at that time, 
effective from June 1991.

VA outpatient medical records dated between 1992 and 1994 
reveal no complaints of PTSD symptomatology (such as 
flashbacks, nightmares, etc.), although it is noted that an 
October 1992 VA outpatient medical record reveals complaints 
of "anxiety attacks."

A December 1992 VA outpatient medical record reveals the 
examiner's opinion to the effect that the veteran needed 
speech therapy, as he was concerned with his speech 
impairment.

According to the report of the July 1993 VA PTSD examination, 
the examiner was unable to obtain any history from the 
veteran due to his aphasia from a previous cerebrovascular 
accident ("CVA").  His daughter, however, said that he got 
angry easily, that he yelled and talked to himself, that he 
did not like to go to places and that he stayed up all night.  
She reported a history of three suicidal attempts in the past 
and said that the veteran used to drink heavily until three 
years before and that he also had used intravenous heroine 
and cocaine "years ago."  The examiner said in this report 
that the veteran was confined to a wheelchair and that the 
examiner had not been able to do a detailed mental status 
examination due to the veteran's aphasia. PTSD, chronic, with 
depression, as per records, was diagnosed, in addition to 
ETOH (alcohol) dependence, inactive, and other physical 
disabilities, including organic heart disease, all of which 
(other than the PTSD, of course) are nonservice-connected.

The report of the December 1994 VA field examination, which 
was conducted in connection with the RO's attempts to 
determine whether the veteran was competent  and to verify 
the income that he had reported, reveals the field examiner's 
comments to the effect that, in responding to questions 
regarding income verification, the veteran "was evasive and 
acted as if his memory was poor," while, "in other areas 
covering the same period [of time,] the veteran was able to 
quickly respond to questions."  Consequently, the examiner 
said that, "[i]t is the opinion of this field examiner that 
the use of the memory loss to avoid answering questions is a 
scam on the veteran's part."  He also said that, despite the 
veteran's obvious physical limitations, he was mentally aware 
of what was going on and able to use his money for his own 
welfare an further expressed the following opinion regarding 
the veteran's industrial and social impairment at the time:

The veteran has no employable skills at 
this time because of his physical 
limitations due to the stroke.  His 
social activities are somewhat impaired 
because of the residuals of the stroke 
which affected his communication skills.  
However the veteran is able to get around 
and go places and does the shopping in 
the household by himself.  He has a 
driver's license and is still driving 
even though he does suffer from seizures.

...

The veteran is currently receiving 50 
percent [VA] compensation benefits.  This 
appears to be the maximum benefits he is 
entitled to under [the] law.  ... [I]t 
appears that the severity of the 
veteran's condition is more due to the 
stroke than his PTSD.

VA outpatient medical records dated in 1995 and 1996 reveal 
medical treatment for the nonservice-connected cardiovascular 
condition and for a nonservice-connected seizure disorder, 
for which the veteran was being prescribed the medication 
Dilantin.  These records again reveal no evidence of 
complaints of PTSD-related symptomatology, although it was 
noted, in a July 1996 VA outpatient medical record, that the 
veteran was "concerned about how to go about seeking and 
[sic] increase in his service connection [benefits] from 50% 
to 100%."  This same record also indicates that the veteran 
was having "greater difficulty communicating than 
previously" and that he would be oriented as to "possible 
alternatives."

According to the report of the August 1996 VA PTSD 
examination, the veteran said that he joined the Army in June 
1966 but did not remember the training places and the dates, 
nor the date of discharge.  He was "at the war zone" for 
one year but did not remember the details and was also unable 
to elicit history of post-active service events to the 
present time.  He did complain, however, of daily war-related 
flashbacks but was "unable to express due to his severe 
speech problem."  He indicated, with his fingers and by 
writing at times during the interview, that he had been 
admitted to a psychiatric hospital twice, but denied any 
suicidal or homicidal ideations.  He was found to be alert 
and oriented three times, but unable to communicate due to 
his speech problem.  Memory, insight and judgment were not 
tested.  He was found to be capable of managing his payments, 
with the help of a friend.  PTSD, chronic, with depression, 
was diagnosed and the examiner also indicated that the 
veteran was unemployable and that he had a speech impediment 
due to a CVA.

According to the report of the August 1997 VA PTSD 
examination, the veteran, who communicated by writing with 
the left hand on a piece of paper, said that he was at the 
war zone for one year and that he was exposed to dead bodies.  
Again, the examiner was unable to obtain any data regarding 
post-active service events to the present time, other than 
the veteran's statement to the effect that, after service, he 
had had more than 20 different jobs.  The examiner said that 
the veteran walked with a cane, had never been to a 
psychiatric hospital, used to drink heavily until 10 years 
ago, complained of daily combat flashbacks but was, again, 
"unable to express in detail due to his speech deficit."  
Objectively, he was found to be an alert and casually dressed 
individual who walked with a cane and was oriented times 
three.  The examiner was unable to assess, and do, a detailed 
mental status examination due to the mixed aphasia problem.  
The global assessment functioning (GAF) level was calculated 
at 41 to 50, representing a "[s]erious impairment in social 
and occupational functioning, due to his severe physical 
problem [which was felt to] impede his ability to seek and 
maintain gainful employment."  PTSD, "chronic, with 
depression, competent, unemployable," was listed as the 
pertinent diagnosis and the severe stressors were described, 
in Axis IV, as "Vietnam combat experiences and physical 
problems."

Analysis, findings and conclusion:

As a preliminary matter, the Board wishes to acknowledge at 
this time the argument set forth by the veteran's 
representative in his statement of accredited representation 
in appealed case (VA Form 646) of July 1998, to the effect 
that he believes that the medical evidence of record supports 
an increased rating for the PTSD "despite the medical 
evidence documenting the veteran's other major problems" and 
that "[w]e interpret the VA examinations to mean that the 
veteran is unemployable due to his service connected PTSD 
condition."  The Board disagrees.  Not only has the 
veteran's representative attempted to offer a medical opinion 
that he is not certified (competent) to offer but, as clearly 
shown in the above discussion of the facts of the present 
case, and as further explained in the following paragraphs, 
the medical evidence in the record does not support his 
argument but, rather, is, overwhelmingly, against it.

As shown above, the veteran currently suffers from the 
residuals of two left ischemic infarcts (or CVA's) that he 
suffered in 1983 and 1992, particularly partial paralysis of 
the right side of his body, aphasia and seizures.  These 
disabilities, none of which is service-connected, evidently 
render the veteran seriously socially and industrially 
impaired.  This impairment, however, cannot be taken into 
consideration in determining whether the requested increased 
rating for PTSD should be granted in the present case because 
it clearly arises not from the service-connected PTSD but 
from nonservice-connected disabilities.  The question to be 
answered in the present appeal is whether the current 
severity of any symptomatology arising from the service-
connected PTSD is sufficient to warrant a disability rating 
exceeding 50 percent.

The Board finds that the schedular criteria for ratings 
exceeding 50 percent have not been met under either set of 
regulations, as it has not been shown that the veteran's 
social and industrial impairment is severe, or total, or that 
any of the symptomatology described above for ratings 
exceeding 50 percent under the new regulations (such as 
persistent delusions or hallucinations; grossly inappropriate 
behavior; illogical, obscure, or irrelevant and intermittent 
speech; impaired impulse control; gross impairment in thought 
processes or communication; etc.) is currently manifested due 
to the PTSD itself.  In this regard, it is noted that while 
he has complained of daily flashbacks of his experiences 
during combat, the veteran has been found to be an alert and 
oriented individual with no suicidal or homicidal ideations, 
although understandably depressed ("concerned," as 
described once in the record) due to the severity of his 
speech impediment.  His GAF score of "41 to 50" has been 
explained as representing a serious impairment in social and 
occupational functioning not due to the service-connected 
PTSD but "due to his severe [nonservice-connected, 
aforementioned] physical problem [which was felt to] impede 
his ability to seek and maintain gainful employment."

The report of the December 1994 VA field examination clearly 
supports the Board's finding to the effect that the social 
and industrial impairment caused by the symptomatology 
arising from the service-connected PTSD is not severe or 
total.  It also casts a shadow on the accuracy of the 
veteran's reported difficulties in recalling events and being 
able to communicate in an efficient manner with the VA 
psychiatrist who examined him in July 1993, August 1996 and 
August 1997, "difficulties" that prevented the psychiatrist 
from performing a thorough mental status examination of the 
veteran and significantly limited the psychiatrist's task.

The Board is fully aware of the fact that the veteran is a 
combat veteran and that he most likely had stressful 
experiences during the war.  However, as shown by the 
discussion above, this fact has already been acknowledged by 
VA in the form of a grant of service connection for PTSD and 
the degree of social and industrial impairment that is 
currently produced by the service-connected PTSD has also 
been properly acknowledged and accounted for by VA in the 
form of the currently-assigned rating of 50 percent, which is 
felt to be an adequate (or maybe even a more-than-adequate) 
rating at this time.

The Board also is fully aware of the fact that the veteran 
currently suffers from several physical disabilities that 
produce serious social and industrial impairment.  However, 
as noted above, this fact has already been acknowledged and 
accounted for by VA in the form of grants of nonservice-
connected pension benefits and special monthly pension on 
account of the need for aid and attendance and cannot be the 
basis for the requested grant of a rating exceeding 50 
percent for PTSD, as these disabilities do not arise from the 
service-connected PTSD.

In view of the above, the Board concludes that the 
preponderance of the evidence is against the grant of a 
schedular rating exceeding 50 percent for the service-
connected PTSD.  The claim has failed and must be denied.

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disability under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance.  See, Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  See, Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In the present case, the Board has reviewed 
this aspect the appealed claim for an increased rating with 
the above mandates in mind but has found no basis for further 
action.


ORDER

A disability evaluation in excess of 50 percent for PTSD is 
denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

